PER CURIAM.
The petition for writ of habeas corpus for belated appeal of the judgment and sentence in Case No. 96-09-CFA of the Circuit Court for Santa Rosa County is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. See Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BARFIELD, C.J., and JOANOS and WOLF, JJ., concur.